Citation Nr: 1635568	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to August 24, 2011.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease since August 24, 2011.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity since May 13, 2014.

4.  Entitlement to a compensable rating for radiculopathy of the right lower extremity prior to May 13, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to November 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

In March 2014, the Board remanded the claim for further development.

In a June 2014 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy of the right lower extremity effective May 13, 2014.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-42, Note (1) (2015).  Pursuant to Note (1), the issue of entitlement to an increased rating for the radiculopathy of the right lower extremity is part and parcel of the issue of entitlement to an increased rating for the lumbar spine disability.  As such, the issues are as stated on the first page of this decision.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence reflects that prior to August 24, 2011, the lumbosacral strain with degenerative disc disease was not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

2.  The weight of evidence shows that since August 24, 2011, the lumbosacral strain with degenerative disc disease has been manifested by forward flexion ranging from 40 to 60 degrees on August 24, 2011, to 90 degrees or greater at a May 2014 VA examination; and by flare-ups once a month in which he is essentially immobile for a day or two.

3.  The preponderance of competent and credible evidence reveals that the lumbosacral strain with degenerative disc disease is not manifested by associated objective neurologic abnormalities of the left lower extremity.

4.  The evidence is in equipoise as to whether the radiculopathy of the right lower extremity has been manifested by neuralgia equivalent to moderate incomplete paralysis of the anterior crural (femoral) nerve since May 13, 2014.

5.  The evidence is in equipoise as to whether the radiculopathy of the right lower extremity had been manifested by moderate incomplete paralysis of the anterior crural (femoral) nerve from January 24, 2009, to May 12, 2014.


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative disc disease does not meet the criteria for a disability rating in excess of 10 percent prior to August 24, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Lumbosacral strain with degenerative disc disease meets the criteria for a 20 percent disability rating since August 24, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  Resolving doubt in the Veteran's favor, radiculopathy of the right lower extremity meets the criteria for a 20 percent disability rating since May 13, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8726 (2015).
 
4.  Resolving doubt in the Veteran's favor, radiculopathy of the right lower extremity meets the criteria for a 20 percent disability rating from January 24, 2009, to May 12, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8726.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

VA's duty to notify was satisfied by letters on April 1, 2009, and March 13, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include obtaining VA treatment records pursuant to the March 2014 Board remand.  The Veteran submitted private treatment records.  The RO and AMC afforded the Veteran VA examinations in April 2009 and May 2014, to include pursuant to the Board remand.  The Board notes that the April 2009 and May 2014 VA examination reports provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Diagnostic Code 8726 rates neuralgia associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8726.

Neuralgia is characterized usually by a dull and intermittent pain.  The maximum rating for neuralgia is equal to moderate incomplete paralysis of the involved nerve.  38 C.F.R. § 4.124 (2015).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Analysis

In a July 1999 rating decision, the RO granted service connection for lumbosacral strain and assigned a 10 percent disability rating.  On March 6, 2009, the Veteran filed a claim for an increased rating.  

As stated above, note (1) of the general rating formula for diseases and injuries of the spine provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-42, Note (1) (2015).  The Board reiterates that pursuant to Note (1), the issue of entitlement to an increased rating for the radiculopathy of the right lower extremity is part and parcel of the issue of entitlement to an increased rating for the lumbar spine disability.  As such, the Board will consider whether a compensable rating is warranted for the radiculopathy of the right lower extremity, to include during the one-year period prior to March 6, 2009, the date of claim.

The May 2014 VA examination report reflects a diagnosis of degenerative arthritis of the spine.  In a July 2014 statement, the Veteran asserted that he should be rated based on degenerative joint disease.  Although service connection is not in effect for degenerative arthritis, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will treat all orthopedic and neurologic symptomatology as being attributable to the Veteran's service-connected lumbosacral strain with degenerative disc disease.  In any event, both degenerative joint disease and degenerative disc disease are rated under the General Rating Formula for Diseases and Injuries of the Spine.

Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to August 24, 2011

The Board has reviewed the April 2009 VA examination report and VA and private treatment records prior to August 24, 2011.  The April 2009 VA examination report reveals that the lumbosacral strain with degenerative disc disease was not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

The April 2009 VA examination report reflects that the Veteran had the following range of motion:  forward flexion was to 90 degrees, extension was to 35 degrees, lateral bending was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 245 degrees.  There was no guarding, muscle spasm or tenderness over the lumbar spine.  There was a normal lumbar lordotic curve as well as normal thoracic and kyphotic curves.  The Veteran had a normal gait.  The examiner noted that the Veteran did not have any incapacitating episodes (bed rest in past 12 months prescribed by a medical provider).

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), but finds that a schedular evaluation in excess of 10 percent is not warranted.  In this respect, under the General Rating Formula for Diseases and Injuries of the Spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The April 2009 VA examination report reflects that there was no pain on motion.  There was also no evidence of weakness, fatigue, spasm, lack of endurance, incoordination, atrophy, crepitus, or decreased strength with range-of-motion testing.  There were no limitations in any plane in range-of-motion testing following three repetitions.  
  
The preponderance of competent and credible evidence reflects that prior to August 24, 2011, the lumbosacral strain with degenerative disc disease was not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease since August 24, 2011

The Board has reviewed the VA and private treatment records and the May 2014 VA examination report.  

The August 24, 2011, VA treatment record reflects that forward flexion of the thoracolumbar spine was to 40 to 60 degrees.  Therefore, the evidence shows that as of August 24, 2011, the Veteran met the criteria for a 20 percent disability rating.  As for a rating in excess of 20 percent, the August 24, 2011, VA treatment record does not show that forward flexion of the thoracolumbar spine was limited to 30 degrees.

The evidence, however, does not show that the Veteran has had that limitation of forward flexion for the entire time period since August 24, 2011.  A November 23, 2011, private treatment record shows that the Veteran had full range of motion in the lumbar spine.  Though the exact range of forward flexion was not described in degrees, there is no indication that forward flexion was not tested during that examination.  Thus, there is no evidence that forward flexion was not to at least 61 degrees.  Similarly, though range of motion of other planes in terms of degrees was not provided, there is no evidence that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  Although the left paraspinous muscle near the base of the thoracic spine was tense, there was otherwise no midline tenderness to palpation.  The assessment was muscle spasm of the back involving the left paraspinous muscle.  This treatment record does not indicate that there was a muscle spasm in the lumbar spine, much less one that caused an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The May 2014 VA examination report reflects that the lumbosacral strain with degenerative disc disease was not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.  The VA examination report shows that forward flexion was 90 degrees.  The Veteran had the following range of motion:  forward flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 25 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 230 degrees.  There was right paraspinal muscle tenderness.  There were no muscle spasms or guarding, much less muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  No intervertebral disc syndrome was present.  

The Veteran, a licensed vocational nurse, asserted in a July 2014 statement that he has muscle spasms and scoliosis.  The only X-ray report of record is the report of the X-rays taken at the April 2009 VA examination, and that report did not reveal scoliosis.  Also, the November 23, 2011, private treatment record reflects that the Veteran had a muscle spasm at the base of the thoracic spine and that there was no muscle spasm involving the lumbar spine.  That said, as a medical professional, the Veteran is competent to report the presence of muscle spasms and scoliosis.  The Board, however, gives greater weight to the May 2014 VA examination report than to the Veteran's statement because the VA examiner addressed the specific criterion - whether the Veteran had a muscle spasm resulting in an abnormal spinal contour - as opposed to simply whether the Veteran has an abnormal spinal contour, as the Veteran reports.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  On August 24, 2011, the Veteran had the following range of motion:  forward flexion was to 40 to 60 degrees with pain, extension was to 10 to 35 degrees with pain, left lateral bending was to 10 to 20 degrees with pain, right lateral bending was to 11 to 20 degrees with pain, and rotation was normal bilaterally with pain.  At the May 2014 VA examination, painful motion began at 90 degrees of forward flexion, 30 degrees of extension, 25 degrees of lateral flexion bilaterally, and 30 degrees of right lateral rotation.  The Veteran had the following range of motion after three repetitions and no additional limitation of motion:  forward flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 25 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The Veteran, however, had all of the following:  weakened movement; excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  The examiner reported that the Veteran has flare-ups once a month from lifting patients at work, which result in increased pain, weakness, and fatigability, which greatly decrease functional ability to the point of being essentially immobile for the rest of the day and occasionally the next day.  

Although the Veteran's degenerative disc disease is not manifested as intervertebral disc syndrome, the medical evidence nonetheless shows that his flare-ups result in functional impairment akin to incapacitating episodes of intervertebral disc syndrome lasting twelve to twenty-four days a year, which would warrant a 20 percent disability rating under Diagnostic Code 5243 because a 20 percent disability rating requires the presence of incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks during a year.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Based on the significance of the flare-ups, the Board finds that pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, a 20 percent disability rating is warranted for the entire period since August 24, 2011, for lumbosacral strain with degenerative disc disease.  These findings, however, do not support the assignment of a rating in excess of 20 percent pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As noted above, the medical evidence shows that the flare-ups last less than four weeks in total duration during a twelve-month period.



Associated objective neurologic abnormalities of the left lower extremity

VA treatment records reveal that in October 2008 the Veteran denied numbness, tingling, or radiation.  In March 2009, he reported tingling in his right leg only and denied sciatica.
 
At the April 2009 VA examination, the Veteran denied radiation but as to numbness or tingling, he complained of a restless feeling to the thighs bilaterally.  Physical examination showed that the muscle strength was 5/5 in the lower extremities.  Sensory was intact to gross examination, and the Veteran identified soft touch to the extremities.  The knee jerk was 2+ (normal) in the left lower extremity.

A November 2011 private treatment record reveals that the Veteran complained of intermittent radiation of pain down the right posterior thigh, but that he did not report any complaints regarding the left lower extremity.

At the May 2014 VA examination, muscle strength was 5/5 in the left hip, knee, ankle, and great toe.  There was no muscle atrophy, and the left knee and ankle reflexes were 1+ (hypoactive).  Sensation was normal on the left side in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  In the left lower extremity, there was no constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  The examiner determined that there was no radiculopathy in the left lower extremity.

The Board gives greater weight to the findings in the May 2014 VA examination than to the Veteran's complaint at the April 2009 VA examination of a restless feeling in the left thigh because the April 2009 VA examination was a thorough examination and the findings in that examination are supported by the treatment records showing no associated objective neurologic abnormalities of the left lower extremity.  The preponderance of competent and credible evidence reveals that the lumbosacral strain with degenerative disc disease is not manifested by associated objective neurologic abnormalities of the left lower extremity.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity since May 13, 2014

The AMC assigned a 10 percent disability rating for the radiculopathy of the right lower extremity under Diagnostic Code 8726 (neuralgia of the anterior crural (femoral) nerve)) effective May 13, 2014.  

At the May 2014 VA examination, muscle strength was 5/5 in the right hip, knee, ankle, and great toe.  There was no muscle atrophy, and the right knee and ankle reflexes were 1+ (hypoactive).  Sensation was normal on the right side in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  In the right lower extremity, there was no constant pain as well as no paresthesias and/or dysesthesias.  The examiner described the intermittent pain and numbness in the right lower extremity as being moderate in severity.  The examiner indicated that the nerve root involved on the right side was the L2/L3/L4 nerve root (the femoral) nerve.  The examiner, however, determined that the radiculopathy involving the right lower extremity was only mild - and not moderate - in severity.  In light of the findings of moderate intermittent pain and numbness, the evidence is in equipoise as to whether the radiculopathy of the right lower extremity has been manifested by neuralgia equivalent to moderate incomplete paralysis of the anterior crural (femoral) nerve since May 13, 2014.  A 20 percent disability rating is the maximum schedular rating for neuralgia.  Moreover, the findings on the May 2014 VA examination do not support a rating in excess of 20 percent.  In particular, the VA examiner did not describe the intermittent pain and numbness as being severe in nature or the radiculopathy overall being severe in nature.

Entitlement to a compensable rating for radiculopathy of the right lower extremity prior to May 13, 2014

VA treatment records reveal that in October 2008 the Veteran denied numbness, tingling, or radiation.  However, on March 24, 2009, he reported tingling in his right leg for the past two months but denied sciatica.
 
At the April 2009 VA examination, the Veteran denied radiation but as to numbness or tingling, he complained of a restless feeling to the thighs bilaterally.  Physical examination showed that the muscle strength was 5/5 in the lower extremities.  Sensory was intact to gross examination, and the Veteran identified soft touch to the extremities.  The knee jerk was 2+ (normal) in the right lower extremity.

A November 2011 private treatment record reveals that the Veteran complained of intermittent radiation of pain down the right posterior thigh.

The Veteran is competent to report that his neurologic symptomatology in the right lower extremity began two months to March 24, 2009, and the Board finds him credible.  Therefore, the evidence shows that the neurologic symptomatology began on January 24, 2009.  Given that neuralgia is characterized usually by a dull and intermittent pain, the evidence is in equipoise as to whether the radiculopathy of the right lower extremity had been manifested by moderate incomplete paralysis of the anterior crural (femoral) nerve from January 24, 2009, to May 12, 2014. 

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities - no limitation of motion, guarding, muscle spasm or tenderness in the lumbar spine prior to August 24, 2011; flare-ups resulting in immobility one to two days a month since August 24, 2011; and moderate intermittent pain and numbness involving the right femoral nerve - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The April 2009 VA examiner stated that though lifting patients does increase the Veteran's back pain, the lumbar spine disability does not impact his ability to work in that it does not prevent him from working.  The May 2014 VA examiner described the Veteran having flare-ups once a month from lifting patients that lasts a day or two.  While the lumbar spine disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU consideration

In adjudicating these claims, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his lumbar spine and disability and radiculopathy rendered him unable to maintain substantially gainful employment.  There is no indication that he is unemployed.  In fact, the Veteran is still working as a nurse.  Accordingly, the Board concludes that the issue of TDIU has not been raised as to these claims.

Conclusion

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to August 24, 2011, is warranted.  The Board also concludes the most credible and probative evidence weighs strongly for finding that a 20 percent evaluation, but not higher, since August 24, 2011, is warranted for lumbosacral strain with degenerative disc disease.  The Board further concludes that the evidence is in equipoise as to finding a 20 percent disability rating is warranted for radiculopathy of the right lower extremity since January 24, 2009.




















ORDER

Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to August 24, 2011, is denied.

A 20 percent disability rating, but not higher, since August 24, 2011, is granted for lumbosacral strain with degenerative disc disease, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability rating, but not higher, since May 13, 2014, is granted for radiculopathy of the right lower extremity, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability rating, but not higher, from January 24, 2009, to May 12, 2014, is granted for radiculopathy of the right lower extremity, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


